Oiil@

§ N A §__ ACTI€)N BY WRI'§`TEN CONSENT OF
SOLE MEl\/§BER AND MANAGER 'Q:§/%;§
{}F HAWAHAN Rl-VERBEND. LL-C §

§a‘j:§"§ C:i:é §§

§ t

The undersigned being the sole member and manager (the “Member’ } of HAWAS§Q l

RIVERBEND LLC a l-lawaii limited liability company (the “Cornpany ’,) hereby consents to the followin<`)`
resolution in accordance with Hawaii Revised Statutes Sectiou 428- 404(d).

WHEREAS, the l\/lernber has considered the tinancial and operational conditions of the Company’s
business;

WHEREAS, the Company’s pending litigation status necessitates having legal representation in
Court but that the Coinpany cannot appear for itself in Court without having legal counsel authorized to practice
law in the State of Hawaii representing Cornpany;

WHEREAS, the Coinpa.ny lacks the financial means`to hire legal counsel at this time;

WHEREAS, the l\/leniber desires to appear in Court on behahC oi` the Cornpany but is unable to
represent the Company in Court;

RESOLVED, THEREFORE, that in the businessjudgment or" the Mernber after consideration oi" the
alternatives available that it is in the best interests of the Company, its creditors, member and other interested
parties that Company transfer, assign7 and convey to Mernber its interests in the real property parcel owned by
Company in Waikoloa \/’illage, l-lawaii described as TMK6~8~02-53 in consideration of the Member personally
assuming all liabilities and obligations of Compan'y, and Men‘lber agreeing to hereafter make all necessary
appearances in Court relative to said land parcel; and it is

FURTl-IER RESOLVED, that the Company is hereby authorized to execute and file all grant deeds
and other papers and tlocuinc-:rrts1 and to take any and all action'which it deems necessary or proper to obtain

. these objectives; and it is

FURTHER RESObVED, that the Company is authorized, empowered and directed to take any and
all further action and to execute and deliver any and all such further instruments and documents, where
necessary 01' appropriate in order to carry out the intent and accomplish the purposes ot` the resolutions adopted
herein; and lt is

RESOLV E,D FURTHER, that any actions taken by l\/lernber acting as Manager ofCoinpany prior to
the date ofthe foregoing resolutions adopted hereby that are within the authority conferred thereby are hereby
ratiiied, confirmed and approved as the acts and deeds of this Company_

iN WITNESS WHER§OF, the undersigned sole member and manager has executed this written
consent this 2"" day of August, 20i S.

 

 

 

il t
its `E aj£?j§§
“l

 
 

 

J€_?[;;H

’“st.

